HOOK, Circuit Judge.
This is a suit by the United States to cancel conveyances of lands in Oklahoma allotted to a Quapaw Indian, upon the ground that they are contrary to the restriction against alienation prescribed by act of Congress. Defendants claim under a deed from the widow of the allottee. The Circuit Court gave a decree for complainant and defendants appealed. Three questions are presented: Has Jhe United States the right to maintain the suit? Does the restriction against alienation run with the land and therefore affect the heirs of an allottee? Was the widow an indispensable party to the suit? Answers to all these questions adverse to the contentions of defendants have been given by this court. United States v. Allen, 103 C. C. A. 1, 179 Fed. 13; Goodrum v. Buffalo. 89 C. C. A. 525, 162 Fed. 817; Bowling v. United States, 111 C. C. A. 561, 191 Fed. 19. Affirmed.